DETAILED ACTION
	This action is a response to the communication received on 12/16/2021. Examiner acknowledges the amendments to claims 1, 12, and 16; the cancellation of claims 13 and 18; and the addition of claims 21-22.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 6/7/2021.  These drawings are accepted due to the amendment made to claim 16.

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11058531 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-17 and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in view of US 6,143,017 (Thal) in view of US 2005/0209612 (Nakao).
In regards to claims 1, 3, and 16, Thal discloses the use of knotless continuous suture loops in anchoring tissue to bone mass (title and abstract). Thal states that the use of knotless continuous loop sutures aid and facilitates attachment procedures due to not requiring the knotting of sutures during surgery, especially in surgeries with tight spaces such as endoscopic surgery (column 1, lines 15-49 and column 2, lines 39-44). 
Thal shows in figure 7 and column 4, lines 55-64 a device that includes
a continuous suture loop (76 or 78); and
a needle (80 or 82) connected to suture loop.
However Thal does not show that the needle is straight. In a related area, Nakao discloses a suture needle made of nitinol (paragraphs 21 and 58) used in a suturing assembly for endoscopic surgery (see title and abstract). Nakao states that the shape-memory properties of the needle allow it to take on desired shapes during surgery (figures 3-8; paragraphs 21, 58, 65-70) including straight or curved configurations. Thus it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the needle of Thal to use Nitinol 
Thal shows that the suture loops would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region. The suture loop as shown in the figure has a suture with a length that is sufficient to allow the suture loop to be threaded through a graft strand multiple times.
Applicant has not disclosed any specifics about the stitched region of a graft strand and also does not claim the stitched region of the graft strand. In addition, the wherein clauses of claims 1 and 16 appear to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus the suture loop and needle disclosed by Thal and Nakao would be configurable for establishing a stitched region within a graft strand. 
In regards to claim 2, Thal and Nakao disclose the limitations of claim 1. In addition, the needle (80 and 82) disclosed in figure 7 can be considered as free floating since it appears the suture loops go through the needles.
In regards to claims 4 and 5, Thal and Nakao disclose the limitations of claim 1. In addition, the suture loop (76 or 78) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through the graft strand when forming the stitched region.
In regards to claim 6-11, Thal and Nakao disclose the limitation of claim 1. In addition, the limitations of the present claims are directed to a component not actively recited for an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 In regards to claim 12, Thal and Nakao disclose the limitations of claim 1. Note that the claim does not recite any new elements. The claim only further attempts to further define something that is not claimed (the graft strand and the stitched region). Absent other limitations, the suture loop of Thal and Nakao would be considered as configured to be threaded through the graft strand multiple times via the straight needle to establish a plurality of stitching rows of the stitched region and each of the plurality of stitching rows in the graft strand would include a first stitching thread that establishes an angle relative to a second stitching thread.
In regards to claims 14-15, Thal and Nakao disclose the limitations of claims 1 and 12. In addition, the limitations of the present claims are directed to a component not actively recited for an intended use, A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claims 17 and 19, Thal and Nakao disclose the limitations of claim 16. In addition, the suture loop of Thal (76 or 78) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through 
In regards to claim 20, Thal and Nakao discloses the limitations of claim 16. In addition, the needle (80 or 82) as disclosed by Nakao in figure 7 can be considered as free floating.
In regards to claims 21 and 22, Thal and Nakao disclose the limitations of claim 1. In addition, the wherein clause limitations either recite an intended use or attempt to limit something not claimed (stitched region of a graft construct).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that May in combination with Thal is not combinable and that the modification would render May unsatisfactory for its intended purpose and that the art has nothing do with making whipstitch patterns. Note that the new rejections based on the amended claims do not rely on May at all but instead rely on Thal as the primary reference. While Applicant states that the art does not discloses usage of whipstitch patterns, these limitations in the claims are currently being interpreted as recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The claim only actively recites two components, a continuous suture loop and a straight 
Thal in combination with Nakao currently teaches all the limitations in the amended claims as noted in the rejection above as they recite the actively claimed components of the continuous suture loop and the straight needle connected to the continuous suture loop. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791